Exhibit 10.39

ADDENDUM TO EIGHTH AMENDMENT TO SUBLEASE

This Addendum ("Addendum") is made to the EIGHTH AMENDMENT TO SUBLEASE
("Amendment"), dated for convenience October 1, 2003, by and between PeopleSoft,
Inc., a Delaware corporation ("Sublessor"), Commerce One Operations, Inc., a
Delaware corporation, ("Sublessee") and Commerce One, Inc., a Delaware
corporation ("Commerce One, Inc.") and, together with Sublessor and Sublessee,
("the Parties").

For good and valuable consideration, the sufficiency of which is expressly
acknowledged by each of the Parties, the Parties agree as follows:

1) In full satisfaction of its obligations under Section 3.4 of the Amendment,
Commerce One, Inc. has granted to Sublessor 1,561,321 shares of restricted
common stock. The Parties agree that the grant price of those shares is one
dollar and thirty-two cents ($1.32) per share, with a collective value of two
million, sixty thousand, nine hundred and forty four dollars ($2,060,944).

2) In full satisfaction of its obligations under Section 3.3 of the Amendment,
and upon receipt by Commerce One from Sublessor of the original Prior Note as
described below, Sublessee shall deliver to Sublessor an executed unsecured
promissory note ("Note") in the amount of two million, thirty nine thousand and
fifty six dollars ($2,039,056), which shall be in the form attached as Exhibit A
to this Addendum. Upon Sublessee's delivery of the executed Note to Sublessor,
the Parties expressly acknowledge that the executed Note shall supersede the
Promissory Note previously drawn in Sublessor's favor in the amount of one
million, seven hundred and twenty six thousand, seven hundred and ninety two
dollars ($1,726.792), dated December 31, 2003 and previously delivered to
Sublessor ("Prior Note"). Concurrent with the execution of this Addendum and
prior to delivery of the Note referenced above, Sublessor shall immediately
deliver to Sublessee all original or copies of the Prior Note possessed by
Sublessor and/or Sublessor's counsel. The Parties expressly agree that the Prior
Note shall be null and void as of the date of execution of this Amendment.
Sublessor and its successors and assigns agree to defend, indemnify, exonerate,
and hold harmless Sublessee and/or Commerce One, Inc., and their respective
successors and assigns, from and against any loss, liability, claim, judgment or
expense incurred by Sublessee and/or Commerce One, Inc. arising from any effort
by Sublessor, its employees, directors, agents, successors or affiliates to
enforce or otherwise assert the validity of the Prior Note.

3) Upon execution and delivery of the Note described in Paragraph 2 above, both
Sublessee and Commerce One, Inc. will have satisfied all obligations contained
in sections 3.2, 3.3, and 3.4 of the Amendment. In addition, for purposes of
Section 5.2(c) of the Amendment, the Parties hereby stipulate that Sublessor
shall be deemed to have received all consideration provided for in sections 3.2,
3.3, and 3.4 of the Amendment as of December 31, 2003.

4) Sublessor represents and warrants that it has received from Master Lessor a
written instrument that satisfies all of the conditions set forth in Section
5(a) of the Amendment ("Consent Form"), and Sublessor will provide Sublessee
with a copy of that Consent Form prior to the execution of this Addendum but in
no event later than February 6, 2004. In the event Sublessor fails to provide
Sublessee a copy of the Consent Form prior to February 6, 2004, Sublessor
expressly and knowingly waives and agrees not to assert any claim that the
Amendment is ineffective based upon a failure of any Party to meet the
requirements of Section 5(a) of the Amendment.

5) Except as expressly modified or supplemented hereby, all other provisions in
the Amendment remain unaffected by this Addendum; provided, however, that in the
event of a conflict between the Amendment and this Addendum, this Addendum shall
govern.

6) General Provisions.

(a) This Addendum shall be binding on and shall inure to the benefit of each of
the Parties hereto, their respective successors, assigns or legal
representatives of any kind, nature or character.

(b) In case any one or more of the provisions of this Addendum shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Addendum, and this Addendum shall be construed as if such invalid,
illegal or unenforceable provision had not been contained herein.

(c) This Addendum (including Exhibit A, which is incorporated herein by this
reference) and the Amendment constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersedes all prior offers,
negotiations, oral and written. This Addendum may not be amended or modified in
any respect whatsoever except by an instrument in writing signed by all Parties.

(d) This Addendum may be executed in any number of counterparts, each of which
shall be deemed an original, including signatures received by facsimile, but all
of such counterparts together shall constitute but one and the same instrument.

(e) This Addendum and the rights and obligations of the Parties hereunder shall
be construed and interpreted in accordance with the laws of the State of
California (including, without limitation, conflict of laws), both in
interpretation and performance.

 

 

IN WITNESS WHEREOF, the parties have executed this Addendum.

Sublessor:

PeopleSoft, Inc.,

 

a Delaware Corporation



Dated: November 10, 2003

By: /s/ Kevin Parker

 

Vice President



Sublessee:

Commerce One Operations, Inc.,

 

a Delaware Corporation



Dated: November 10, 2003

By: /s/ Charles D. Boynton

 

Senior Vice President and Chief Financial Officer

Commerce One Operations, Inc.



Commerce One, Inc., a Delaware Corporation:

 



Dated: November 10, 2003

By: /s/ Charles D. Boynton

 

Senior Vice President and Chief Financial Officer

Commerce One, Inc.






--------------------------------------------------------------------------------


